PER CURIAM.
Plaintiff leased certain premises to the firm of Sassone & Rozanes. Subsequently it commenced proceedings to evict said tenants on the ground that they were carrying on an illegal business on said premises; i. e., the making of obscene pictures. Chapter 583, p. 895, of the Laws of 1873, provides that where a tenant uses the leased, premises for illegal trade or business the lease becomes void, and the landlord may enter into possession and evict the tenant. In the dispossess proceedings a final order of eviction was obtained by default. Sassone & Rozanes assigned their lease to one Bonomo, who has never had possession, however, of the premises. Bonomo made a motion to open the default in the dispossess proceedings, having been made a party thereto under the designation of “John Doe, alleged assignee of the lease of Sassone & Rozanes.” The motion was denied. Bonomo appeals only from the' final order itself, claiming certain technical defects therein.
This he cannot do. His remedy was to have appealed from the order denying his motion to open his default. There is no real merit in the appeal. Section 2235 of the Code requires the petition to be made by the landlord or lessor, or his legal representative, .agent, or assign. The petition is made by Leon Mayer, -who shows that the plaintiff corporation has a lease of the premises and subleased the same to Sassone & Rozanes; also that Mayer is the secretary of plaintiff, and, therefore, an officer and agent of the said corporation. It cannot be said that there is a jurisdictional defect in the petition, and the equities clearly are in favor of plaintiff. The subtenant, Bonomo, has no "better standing than Sassone & Rozanes, especially as he must be held to have taken the lease with constructive knowledge at least of the situation between plaintiff and Sassone & Rozanes.
Appeal dismissed, with costs.
SEABURY, J., concurs in result. „